Citation Nr: 1329284	
Decision Date: 09/12/13    Archive Date: 09/20/13

DOCKET NO.  07-16 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas


THE ISSUE

1.  Entitlement to service connection for an innocently 
acquired psychiatric disorder. 

2.  Entitlement to an initial compensable rating for the 
service-connected pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Turner, Counsel




INTRODUCTION


The Veteran served on active duty in September and October 
1975.

This matter initially came before the Board of Veterans' 
Appeals (Board) on an appeal from a November 2005 rating 
decision of the RO and a May 2012 rating decision by the 
Appeals Management Center in Washington, DC.  

The Board remanded the claim of service connection for 
additional development in July 2010, January 2011 and 
December 2012. 

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required on his part.


REMAND

The VA treatment records from November 2005 to September 
2007 showed that the Veteran was diagnosed with major 
depressive disorder (MDD).  At one point this was thought to 
be so severe that the Veteran was assigned a global 
assessment of functioning score of 21, indicating an almost 
complete inability to function due to mental disorder 
symptoms.  He reported having various traumatic events in 
his life, including an alleged physical assault during a 
hazing type ritual in basic military training.  He noted 
that this incident resulted in his discharge from the 
service prior to completing basic training.  No VA treatment 
records for the period after September 2007 are contained in 
the record, and it is unclear whether the Veteran continued 
to receive treatment after that time as earlier notes 
reflected difficulties due to treatment non-compliance.  

The Veteran was afforded a VA posttraumatic disorder (PTSD) 
protocol examination by a psychologist in February 2011.  He 
reported being physically assaulted in service and having 
bad memories and nightmares about the incident.  The 
examiner determined that, while the Veteran reported a 
military stressor and nightmares and flashbacks related to a 
stressor, they were not sufficient to establish a diagnosis 
of PTSD.  She also commented that she did not find evidence 
on any other psychiatric disorder.  She did not comment upon 
the diagnosis of MDD rendered between 2005 and 2007.  

Additionally, the Veteran should be provided notice that he 
can corroborate the claimed incident in service by 
submitting evidence other than his service records.  

While corroboration of a stressor is not required in the 
case of mental disorders other than PTSD, corroboration 
would be helpful when making a determination about the 
credibility of the Veteran's statements about the alleged 
assault.

The Board also finds that the February 2011 VA examination 
was not adequate for rating purposes.  The examiner 
concluded that the Veteran did not have a psychiatric 
disorder, but did not provide any rationale for his 
statement.  There was no mention of the outpatient treatment 
noting a diagnosis of MDD.   

Furthermore, it is not clear from the record whether the 
Veteran had continued to receive mental health treatment 
after September 2007.

With respect to the claim for a higher initial rating for 
the service-connected pes planus, the Veteran filed a Notice 
of Disagreement with that rating, but a Statement of the 
Case has been issued to him.   

An unprocessed notice of disagreement should be remanded, 
not referred, to the AOJ for issuance of a statement of the 
case (SOC).  Manlincon v. West,  12 Vet. App 238, 240-241 
(1999).    

Accordingly, these matters must be REMANDED for the 
following action:

1.  The RO should take appropriate 
action in order to obtain copies of all 
VA treatment records rendered the 
Veteran since September 2007  and 
associated them with the claims file.  
If such records do not exist, this 
should be documented in the claims file.  
If records exist but cannot be obtained, 
then the claims file should document the 
efforts that were made to obtain the 
records and the Veteran should be 
notified of VA's inability to obtain the 
records.

2.  The RO also should provide the 
Veteran with notice that he may submit 
other evidence such as statements from 
friends or family members in order to 
support his claim of service connection 
for a psychiatric disorder. 

3.  The RO then should have the Veteran 
scheduled for another VA examination to 
determine the nature and likely etiology 
of the claimed psychiatric disorder. The 
claims file should be reviewed in 
conjunction with the examination.  A 
complete rationale must be provided for 
all of the conclusions set forth in the 
report of examination.  

After reviewing the entire record and 
examining the Veteran, the VA examiner 
should opine as to whether it is at 
least as likely as not that any current 
psychiatric disability had its clinical 
onset during the Veteran's brief period 
of active service.  

4.  The RO also should furnish the 
Veteran with a fully responsive 
Statement of the case addressing the 
claim for an increased rating for the 
service-connected pes planus.  The 
Veteran should be notified that this 
matter will be returned to the Board for 
appellate consideration only if he files 
a timely Substantive Appeal.  

5.  After completing all indicated 
development, the RO should readjudicate 
the claim of service connection for a 
psychiatric disorder remaining on appeal 
in light of all the evidence of record.  
If any benefit sought on appeal remains 
denied, the Veteran and his 
representative should be furnished a 
fully responsive Supplemental Statement 
of the Case (SSOC) and affored a 
reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).


